Appeal by defendant from a judgment of the former County Court, Kings County, rendered April 14, 1961 after a jury trial, convicting him of robbery in the first degree, grand larceny in the second degree and assault in the second degree, and imposing sentence. Judgment reversed on the law and a new trial granted. The findings of fact implicit in the jury’s verdict have not been considered. In our opinion, under all the circumstances, the interests of justice require as a matter of law that this defendant be accorded a new trial (see People v. Sprinkler, 16 A D 2d 705). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.